Parker, C. J.
The only question in this case is, whether the land of Richardson, the defendant in error, lying in another town than that in which he dwells, is exempted from taxation by force of the statute. We suggested our opinion upon this question, in the last action of Turner vs. The Parish of Burlington. Nor do we see occasion to alter the opinion then thrown out. We cannot limit the exemption to a tax on the person. Indeed, * the [ * 215 ] tax upon the land in another town is as much a tax upon the person, as a tax upon the land in the town in which the owner dwells.
*182Numerous are the inconveniences, and great is the injustice which may flow from this statute; But it is for the legislature alone to determine whether these are or are not counterbalanced by any great public good, which may be expected to be produced by it.

Judgment affirmed